Citation Nr: 0407849	
Decision Date: 03/25/04    Archive Date: 04/01/04	

DOCKET NO.  94-40 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a keloidal scar on the left side of the face. 

2.  Entitlement to an evaluation in excess of 10 percent for 
Frey's syndrome (a 5th cranial nerve disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to March 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, as 
well as decisions by the VARO in Winston-Salem, North 
Carolina.

This case was previously before the Board in December 1997, 
March 2000, and March 2003, on which occasions it was 
remanded for additional development.  The case is now, once 
more, before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected keloidal scar of the left 
side of the face is superficial and normal in color, and 
neither tender nor adherent, with a slightly elevated 
transverse component, but no visible or palpable tissue loss, 
or gross distortion or asymmetry, and is not more than 
moderately disfiguring.

2.  The veteran's service-connected Frey's syndrome is 
presently characterized by no more than a moderate incomplete 
paralysis of the 5th (i.e. trigeminal) cranial nerve.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a keloidal scar on the left side of the face have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 
and Part 4, Code 7800 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for Frey's syndrome have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a and Part 4, Code 8205 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that during the pendency of 
this appeal the Veterans Claims Assistance Act of 2000 was 
enacted.  Under the VCAA VA has a duty to assist a claimant 
in developing the facts pertinent to his or her claim, and to 
notify him or her of the evidence necessary to complete an 
application for benefits.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. § 5100 et seq.; 38 C.F.R. § 3.159.  
The VCAA, which became law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

Here, the "initial unfavorable" rating decision, from which 
this appeal arises, occurred in May 1992, more than eight 
years before the passage of the VCAA.  Only after that rating 
action was promulgated did the AOJ, on May 12, 2003, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  
Additionally, the AOJ provided notice to the claimant 
regarding the duty to notify her of the evidence she must 
provide, and the evidence which the VA would obtain on her 
behalf, in a September 2002 letter.  Additional 
correspondence, including a letter dated in March 2000, 
provided the veteran with opportunities to submit evidence, 
and she was provided with rating decisions and statements of 
the case apprising her of VA actions and what the evidence 
needed to establish a higher rating.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant.  

In the case at hand, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer, or before a Veterans Law 
Judge at the RO, or in Washington, D.C.  In point of fact, 
the veteran offered testimony in support of her claim at a 
hearing before an acting member of the Board in July 1997.  
She has been provided with notice of the appropriate laws and 
regulations, and given notice of what evidence she needed to 
submit, as well as what evidence the VA would secure on her 
behalf.  The veteran was given ample time to respond.  Hence, 
notwithstanding Pelegrini, to allow the appeal to continue 
would not be prejudicial error to the claimant.  Under the 
facts of this case, "the record has been fully developed," 
and "it is difficult to discern what additional guidance the 
VA could have provided to the veteran regarding what further 
evidence she should submit to substantiate her claims."  
Conway, supra.  Simply put, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  Accordingly, 
the Board concludes it should proceed, as specific notice as 
to which party could or should obtain which evidence has, in 
effect, been provided, and no additional pertinent evidence 
appears forthcoming.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The claimant has had sufficient notice of 
the type of information needed to support said claims, and 
the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
the applicable provisions, including the VCAA, has been 
satisfied with respect to the issues on appeal, and appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

A review of service medical records discloses that, in 
January 1962, while in service, the veteran underwent a left 
superficial parotidectomy for chronic sialadenitis of the 
parotid gland of Mikulicz's type.  Postoperatively, the 
veteran did well.  In late January, she was discharged on 
convalescent leave, with instructions to return to duty in 
early February.

VA records of hospitalization covering the period from 
October 1963 to January 1964 reveal that the veteran was 
hospitalized at that time for surgery on her left ankle.  
During the veteran's period of hospitalization, she underwent 
the surgical excision of a keloid scar behind her left ear.

During the course of a VA examination in March 1992, there 
was noted the presence of von Frey's syndrome secondary to a 
parotid tumor on the left side.

VA outpatient treatment records covering the period from 
February 1991 to June 1995 show treatment during that time 
for various medical problems.  During the course of treatment 
in August 1994, the veteran complained of pain and numbness 
in her left face, as well as a dry mouth and loss of hair.  
Noted at the time was that the veteran had undergone the 
surgical removal of a left parotid tumor in 1961.  According 
to the veteran, her pain was constant, though medication 
helped somewhat.  Reportedly, the veteran's numbness was 
present mostly in the area of the left cheek.  On physical 
examination, there was noted the presence of left temporal 
branch facial nerve weakness, in conjunction with left lower 
facial weakness.  Motor testing was within normal limits.  
The clinical impression was partial left 5th and 7th nerve 
injury, with residual pain.

On VA neurologic examination in 1996, the veteran complained 
of poor taste on the left side of her tongue, with "no" taste 
on the right side of the tongue.  According to the veteran, 
her left eyelid was drooping more than it had previously.  On 
physical examination, there was a decreased response to light 
touch over the face bilaterally, as well as a decreased 
response to light touch and scratch over the left hand and 
left leg.  Noted at the time was that the veteran did not 
appear to understand the sensory examination.  The size of 
the veteran's tongue was normal and she was able to easily 
move her tongue from side to side.  Also noted was that the 
veteran's palate moved well in the midline.  The pertinent 
diagnosis was left hemi-hypesthesia, the cause of which was 
unknown, and which was felt perhaps to be "emotional."

During the course of a hearing before an acting member of the 
Board in July 1997, the veteran offered testimony regarding 
the severity of her service-connected scar and Frey's 
syndrome.

On VA neurologic examination in March 1998, the veteran 
stated that eating resulted in perspiration.  Once again, an 
adequate sensory examination was "difficult to establish."  
The veteran repeatedly insisted that her left side was 
sensitive, though, in the opinion of the examiner, she 
actually meant less sensitive or hypesthetic.  Also noted was 
that the veteran's left sensory disturbance was approximately 
as it had been on previous examination.

On subsequent VA neurologic examination in July 1999, the 
veteran complained of an earache and constant pain "for 
years."  The veteran additionally complained that her taste 
was poor, and that this began following her first surgery in 
1962.

On physical examination, the veteran's tongue moved well 
bilaterally and her palate was normal.  Superficial sensation 
was good on the right extremities, but absent on the left, 
even over the sternum and brow, with an abrupt change at the 
midline.  The pertinent diagnosis was left hemidysesthesias 
for years, with accompanying psychogenic features, such as an 
abrupt loss of vibratory sense at the midline of the forehead 
and sternum.

In correspondence of December 1999, the VA physician who had 
conducted the July 1999 neurologic examination wrote that, 
based on his research, Frey's syndrome was an 
auriculotemporal gustatory-sweating syndrome characterized by 
flushing and hyperhidrosis of the pinna when eating hot, 
buttery, or spicy foods.

In a rating decision of March 2000, the RO granted a 20 
percent evaluation for the service-connected residuals of 
left parotid gland excision, a disability that had previously 
been evaluated as 10 percent disabling.  The 20 percent 
evaluation was awarded pursuant to the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8207, based on impairment 
of the 7th (i.e. facial) cranial nerve.

On VA neurologic examination in May 2000, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  Reportedly, in about 1973, the veteran had 
developed sweating of her face when eating and chewing.  
Additionally noted was a complaint of a dry tongue, an 
earache, and tasteless food.

A physical examination revealed a scar extending from just 
anterior to the left external ear inferiorly, a distance of 
about 8 centimeters to just posterior to the ramus of the 
left mandible.  This scar varied from 2 to 4 millimeters in 
width.  Starting at the midportion of the vertical scar was a 
3-centimeter portion which extended posteriorly.  This 
portion was 2 to 4 millimeters in width, and extended just 
inferior to the external ear.  All of these scars were 
slightly elevated, indurated, and hypopigmented.  The 
superior half of the main scar was not noticeable at 8 feet.  
The inferior half, while noticeable at 8 feet, was not 
disfiguring.

Neurologic examination of the 5th cranial nerve showed a 
diminished pinprick over the entire left half of the face, as 
well as incidentally over the left body and the left 
extremities.  Jaw opening and closing was strong bilaterally, 
and there was no deviation of the jaw.  The veteran's palate 
rose well in the midline, and her voice was normal.  Tongue 
movements were similarly normal, and motor tone was normal 
throughout.

In summary, the veteran exhibited a scar which was noticeable 
at 8 feet, but which was not disfiguring.  Subjective 
deficits noted on examination could not be attributed to her 
previous surgery.  More specifically, decreased pinprick 
noted over the veteran's entire left face could not be 
attributed to her previous surgery.  In the opinion of the 
examiner, the veteran exhibited certain symptoms of Frey's 
syndrome.

On VA dermatologic examination in June 2003, it was once 
again noted that the veteran's claims folder was available, 
and had been reviewed.  Physical examination revealed a 
longitudinal scar anterior to the left external ear and 
posterior to the ramus of the left mandible.  The superior 
extent of that scar was very fine, and the upper border 
somewhat indistinct, though it appeared that the vertical 
component of the scar was 7 centimeters in length, and .5 
centimeters in width.  From the midpoint of the vertical 
longitudinal scar was a transverse component which extended 
from the midpoint of the scar posteriorly.  This transverse 
component was 3 centimeters in length and a maximum of .5 
centimeters in width, and neither tender nor adherent.  The 
vertical component of the scar was smooth, while the 
transverse component was slightly rough.  At the time of 
examination, neither component was unstable.  The 
longitudinal component was neither elevated nor depressed.  
There was a slight elevation of the transverse component, 
though both aspects of the scar were superficial, and not 
deep.  At the time of the examination, there was no 
inflammation, edema, or keloid formation of either component.  
The scar was normal in color, and there was no evidence of 
gross distortion or asymmetry of any feature of the veteran's 
face, including her ears.  The scars were neither indurated 
nor inflexible, and resulted in no limitation of motion or 
function.

In point of fact, the veteran's scars were no more than 13 
centimeters in length.  In fact, were one to add the length 
of the two components, one would arrive at 10 centimeters.  
Both scars were a maximum of .5 centimeters in width, and 
were therefore not at least a quarter of an inch wide at the 
widest part.  The surface contour of the transverse component 
was slightly elevated upon palpation.  Neither scar was 
adherent to underlying tissue, nor was the skin hypo- or 
hyperpigmented in an area exceeding 6 square inches.  The 
skin texture was not abnormal in an area exceeding 6 square 
inches, nor was there any underlying soft tissue missing in 
an area exceeding 6 square inches.  Finally, the veteran's 
skin was not indurated or inflexible in an area exceeding 6 
square inches.

On VA neurologic examination in June 2003, it was once again 
noted that the veteran's claims folder was available, and had 
been reviewed.  That review was significant for a history of 
parotid gland surgical removal on the left side of the 
veteran's face.  Following that procedure, the veteran 
reportedly developed a left 7th cranial nerve palsy, and 
complained of a loss of sensation in the entire left side of 
her face.  As time evolved, the veteran apparently developed 
a symptom complex in which chewing on the left side resulted 
in profuse sweating on the left side of the face, as well as 
an increased production of saliva on the left side of the 
mouth.  According to the veteran, that had been a rather 
persistent problem since shortly following her left parotid 
surgery.  In addition, the veteran reportedly experienced 
droopy eyelids in conjunction with a drooping of the left 
side of her face, and a weakness of the muscles of facial 
expression.  However, as time passed, the weakness in the 
muscles of facial expression had essentially returned to 
normal function.

Noted at the time of examination was that, in reviewing the 
veteran's claims folder, a number of physicians had commented 
that her report on subjective items such as touch, pinprick, 
and the like was inconsistent.  Examination of the 5th 
cranial nerve showed no atrophy of any innervated muscles.  
Testing of light touch and pinprick resulted in a denial of 
both sensations over the entire left side of the face, 
including the 1st, 2nd, and 3rd divisions of the trigeminal 
sensory branch.  An inconsistency was found when, in response 
to corneal stimulation, a corneal reflex was present and 
active, notwithstanding the veteran's protestations to the 
contrary.  In other instances, when touched with a pin with 
her eyes closed, the veteran either blinked or withdrew (or 
did both), depending on the intensity of the pin stick, 
though she denied feeling the pinprick.  The veteran 
similarly denied feeling any light touch on the left side of 
her face or left arm.  Further examination revealed that the 
scar from the veteran's previous surgery was not at all 
obvious or disfiguring to any significant extent.

In the opinion of the examiner, the veteran exhibited only a 
minor sensory disturbance of the left 5th nerve which did not 
result in any difficulty with sensation of the eye, and which 
was largely subjective.  Based on clinical findings, it was 
felt that the veteran was not responding entirely accurately 
for the subjective portion of the examination.  Also noted 
was that there was no objective evidence of motor disturbance 
of 5th nerve function on the left side.  Regarding the left 
7th nerve, there appeared to be a slight weakness in the 
muscles of facial expression as would be expected in a remote 
Bell's palsy.  In addition, the veteran did appear to have 
symptoms of a gustatory autonomic overflow as a result of her 
old 7th nerve palsy.  However, in the opinion of the 
examiner, that was only a minor consequence in terms of the 
activities of daily living.

Analysis

The veteran in this case seeks an increased evaluation for a 
service-connected keloidal scar on the left side of her face, 
as well as for Frey's syndrome, an impairment of the 5th 
cranial nerve.  In that regard, disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2003).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The Board notes that, effective August 30, 2002, the 
schedular criteria for the evaluation of service-connected 
skin disorders (including scars) underwent revision.  See 67 
Fed. Reg. 49,590-99 (July 31, 2002).  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  As there is no indication that 
the Secretary has precluded application of either the "old" 
or "amended" version of the pertinent regulations, due 
process considerations dictate that the veteran's claim for 
an increased evaluation for a service-connected scar be 
evaluated under the pertinent regulations effective both 
before and after the August 2002 changes to the rating 
schedule.  Bernard v. Brown, 4 Vet. App. 384 (1995).  
However, the Board cannot apply the amended version prior to 
the effective date of the changes.  See Green v. Brown, 10 
Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue); see also VAOPGCPREC 3-2000 (April 
10, 2000).

Pursuant to those regulations in effect prior to August 30, 
2002, a 10 percent evaluation is warranted where there is 
evidence of moderately disfiguring scars of the head, face, 
or neck.  A 10 percent evaluation would, similarly, be 
indicated were there to be evidence of superficial scars 
which are poorly nourished, with repeated ulceration, or 
which are tender and painful on objective demonstration.  A 
30 percent evaluation, under the same regulations, would 
required demonstrated evidence of severely disfiguring scars 
of the head, face, or neck, in particular, scars producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  38 C.F.R. § 4.118 and Part 4, Codes 7800, 7803, 
7804 (effective prior to August 30, 2002).  

Under those regulations which became effective August 30, 
2002, a 10 percent evaluation is warranted where there is 
evidence of a superficial scar which is unstable, or which is 
painful on examination.  A 10 percent evaluation is, 
similarly, indicated where there exists one characteristic of 
disfigurement of the head, face, or neck, with the eight 
characteristics of disfigurement being:  a scar 5 or more 
inches (13 or more centimeters) in length; a scar at least 
1/4 inch (0.6 centimeters) at its widest part; the surface 
contour of the scar elevated or depressed on palpation; a 
scar adherent to underlying tissue; skin hypo-or 
hyperpigmented in an area exceeding 6 square inches (39 
square centimeters); skin texture abnormal (i.e., irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding 6 square 
inches; underlying soft tissue missing in an area exceeding 6 
square inches (39 square centimeters); or skin indurated and 
inflexible in an area exceeding 6 square inches.  A 
30 percent evaluation, under those same schedular criteria, 
would require demonstrated evidence of visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or a paired set of features [i.e., the nose, chin, 
forehead, eyes (including eyelids), ears, (auricles), cheeks, 
lips], or with 2 or 3 characteristics of disfigurement.  
38 C.F.R. § 4.118 and Part 4, Code 7800, 7803, 7804 
(effective August 30, 2002).

Based on the aforementioned, it is clear that, under either 
the "old" or "amended" schedular criteria for the evaluation 
of service-connected skin disorders, an evaluation in excess 
of 10 percent is not warranted.  This is particularly the 
case given that, as of the time of a VA dermatological 
examination in June 2003, there was no evidence that the scar 
in question was tender and/or painful, or productive of any 
limitation of function.  More to the point, the sole 
disfiguring characteristic present was that of a slight 
elevation of the scar's transverse component.  Significantly, 
on recent VA neurologic examination in June 2003, the 
veteran's scar was described as "not at all obvious or 
disfiguring to any significant extent."  Based on such 
findings, the Board is of the opinion that the 10 percent 
evaluation currently in effect is appropriate, and that an 
increased rating is not warranted.

Turning to the issue of an increased evaluation for the 
veteran's service-connected Frey's syndrome, the Board notes 
that, as of the time of the aforementioned VA neurological 
examination in June 2003, there was no evidence of any 
atrophy of the innervated muscles of the 5th cranial nerve.  
While on sensory testing, the veteran denied feeling any 
light touch or pinprick over the entire left side of her 
face, a corneal reflex was present and active, and she 
blinked in an appropriate manner.  In other instances where 
the veteran denied feeling a pinprick, she either blinked or 
withdrew, or did both, depending on the intensity of the pin 
stick.  In the opinion of the examiner, the veteran suffered 
from no more than a minor sensory disturbance of the left 5th 
nerve, which did not result in any difficulty with sensation 
of her eye, and which was largely subjective.  Nor was there 
any objective evidence of motor disturbance of 5th nerve 
function on the left side.

The 10 percent evaluation currently in effect contemplates 
the presence of a moderate incomplete paralysis of the 5th, 
which is to say, trigeminal cranial nerve.  A 30 percent 
evaluation would require demonstrated evidence of severe 
incomplete paralysis of that same nerve.  38 C.F.R. § 4.124a 
and Part 4, Code 8205 (2003).  Based on the above findings, 
the Board is of the opinion that the 10 percent evaluation 
currently in effect for the veteran's service-connected 
Frey's syndrome is appropriate, and that an increased rating 
is not warranted.  More specifically, at present, there 
exists no more than a moderate incomplete paralysis of the 
trigeminal nerve on the left side of the veteran's face.  
Under such circumstances, an increased evaluation is not in 
order.

In reaching the above determination, the Board does not wish 
to minimize symptomatology (including weakness and pain) 
attributable to impairment of the veteran's 7th cranial 
(i.e., facial) nerve.  However, as noted above, the veteran 
is currently in receipt of a separate evaluation (based on 
the residuals of left parotid gland excision) for just such 
symptomatology.  Such symptoms may not be considered in the 
evaluation of the veteran's service-connected Frey's 
syndrome, a symptom complex involving primarily the 5th 
(trigeminal) cranial nerve.



ORDER

An evaluation in excess of 10 percent for a keloidal scar of 
the left side of the face is denied.

An evaluation in excess of 10 percent for Frey's syndrome (a 
5th cranial nerve disorder) is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



